DETAILED ACTION
This action is in response to the Request to Continued Examination (RCE) 01/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/10/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 11, 13 – 14, 16 – 22 is/are allowed.
The following is an examiner's statement of reasons for allowance:
claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a balancing circuit including ninth and tenth switches coupled in series between the first and third internal nodes or coupled in series between the second and fourth internal nodes; and a control circuit coupled to a respective control terminal of each of the first through tenth switches, the control circuit configured to provide switching control signals that are 180 degrees out of phase with each other to control closing of the ninth and tenth switches.”. 
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “an imbalance detection circuit configured to: determine whether a voltage across the first flying capacitor or the second flying capacitor falls outside an equivalence range with respect to half an input voltage at the input node; and in response to determining that the voltage falls outside the equivalence range, generate a balance signal; and a driver adjustment circuit configured to: in response to receiving the balance signal, adjust a timing of at least one switching control signal by an overlap duration to cause both the ninth and tenth switches to close during the overlap duration”. 
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “controlling a pair of switches to close to selectively connect a first flying capacitor in the first multi-level switching circuit into a parallel circuit arrangement with a second flying capacitor in the second multi-level switching circuit, the pair of switches coupled in series between the first multi-level switching circuit and the second multi-level switching circuit, in which the pair of switches are controlled to close using switching control signals that are 180 degrees out of phase with one another”. 
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “determining whether a voltage across the first flying capacitor or the second flying capacitor falls outside an equivalence range with respect to half an input voltage at the input node; and in response to determining that the voltage falls outside the equivalence range, adjust a timing of at least one the switching control signals by an overlap duration to cause both the first and the second switches to close during the overlap duration”. 
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a balancing circuit including ninth and tenth switches coupled in series between the first and third capacitor coupling nodes or coupled in series between the second and fourth capacitor coupling nodes, in which the ninth and tenth switches are configured to close responsive to switching control signals that are 180 degrees out of phase with each other”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2016/0268924 discloses a multi-level inverter apparatus with bi-directional switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838